I am honoured and 
privileged to be able to speak in this great Assembly on 
behalf of the people of the Republic of the Marshall 
Islands. 
 I sincerely congratulate Mr. D’Escoto Brockmann 
on his election. We have every confidence in his 
wisdom and able leadership to guide us through our 
deliberations. I extend my sincere appreciation to the 
Secretary-General for his leadership and commitment 
to the work of the United Nations. 
 As this body enters its sixty-third year, I am 
moved to express my profound appreciation to those 
visionaries who foresaw the importance of the United 
Nations and took it upon themselves to establish the 
necessary structures for the governance of our 
collective affairs. It is not that the creation of this body 
has led to the cessation of war; it has not. Rather, it is 
that we now have an international forum in which 
nations can talk over and deliberate issues of mutual 
concern. One could well imagine what the alternative 
to talking might be in certain circumstances. 
  
 
08-51845 12 
 
 Like its sister island States in the Pacific region, 
the Marshall Islands is struggling with the 
implementation of its Millennium Development Goals. 
Our effort has been made difficult by unforeseen global 
forces capable of draining every ounce of our 
resources. The Marshall Islands is a small economy 
and inter-island distances are vast, making 
transportation excessively expensive. Formulating 
development strategies that address the new conditions 
has not been easy. 
 An excellent example in this case may be found 
in the current energy crisis arising from the escalation 
in the cost of fossil fuel. Its adverse impact has been 
immediate and severe. The transportation of essential 
goods and the movement of people to and from far-
flung islands have been sharply curtailed. The 
distribution of essential services and food products has 
been acutely impaired, crippling our ability to sustain 
normal public services and posing a particular threat to 
food security and medical services. The rising cost of 
fossil fuels occurring in rapid succession has left the 
Marshall Islands with no choice but to declare a state 
of economic emergency.  
 I am sure, and the International Monetary Fund 
has observed, that at the height of the crisis, when the 
cost of a barrel of oil was over $140, numerous other 
countries were also at the tipping point. 
 As a small island developing State and a member 
of the Pacific Islands Forum, we are now exploring the 
concept of bulk purchasing of petroleum, as endorsed 
by Pacific Forum leaders in Niue last month. Given our 
painful experience, we request that the international 
community give special consideration to the creation of 
a comprehensive financial facility that can help small 
island States to cope in times of crisis. In addition, 
such a facility should also help small island States 
transition from fossil fuel-based energy to affordable 
and renewable energy sources. 
 Our small island States in the Pacific region are 
among the lowest greenhouse gas emitters in the world, 
yet we bear the full brunt of climate change and its 
frightful consequences. The Marshall Islands supports 
international initiatives aimed at stemming the tide of 
climate change. In that context, we endorse the United 
Nations Framework Convention on Climate Change, 
the European Union-Pacific declaration; Japan’s Cool 
Earth 50 Programme — which provides funding for 
adaptation and mitigation — and the Niue Declaration 
on Climate Change. 
 In further pursuit of greater guarantees of our 
territorial integrity, the Pacific island countries intend 
to introduce at this sixty-third session of the General 
Assembly a draft resolution calling for climate change 
to be addressed by the Security Council as nothing less 
than a security concern of the utmost serious nature. 
 The litmus test of the international community’s 
commitment to those agreements should be reflected in 
its ability to provide sustainable financing for 
immediate and concrete adaptation programmes on the 
ground in small island States. It is one thing to produce 
agreements or resolutions; it is another to give them 
real meaning in concrete terms. Our commitments must 
show themselves in deeds, not in words alone. 
 On the scale that we have experienced over the 
past few months, the effect of rising fuel costs could 
bring everything to a standstill. Nevertheless, some 
in-country adjustments could be made, however painful 
and agonizing those might be. Insofar as climate 
change is concerned, however, we have no option. We 
can alter neither the size nor the height of our islands. 
They are our natural givens and we are stuck with 
them. Our own very survival is at stake. If sea levels 
rise by two metres, Tokelau, Tuvalu, Kiribati and the 
Marshall Islands will be completely submerged under 
sea. 
 Thus, clearly the only alteration or adjustment 
that is possible is in the mindset and the moral, 
economic and political behaviour of the heaviest 
emitters of greenhouse gas. In summary, nothing is 
more glaring now than the fact that not only are those 
issues interrelated, but that their cross-cutting global 
character clearly demands an effective and immediate 
global response. 
 If wars have been waged to protect the rights of 
people to live in freedom and to safeguard their 
security, why will they not be waged to protect our 
right to survive the onslaught of climate change? Is the 
former more morally imperative than the latter? I urge 
the United Nations to elevate this threat — this 
nightmare — as justification for total war against 
climate change. 
 Recent positive developments, evidenced by the 
easing of tension and the improvement of relations 
between the People’s Republic of China and Taiwan 
 
 
13 08-51845 
 
have begun a new era of good will and hope for 
improved economic possibilities and political stability. 
In the context of those emerging dynamics now 
maturing between China and Taiwan, we see evidence 
of a mutual desire for dialogue and engagement in a 
process that can forge better relations and 
understanding. It is a development worthy of our 
respect, and it presents an excellent opportunity for the 
international community to encourage and strengthen 
that process. 
 In light of that, the Marshall Islands firmly 
believes that the time is now ripe for the 23 million 
people of Taiwan to be accorded full participation in 
the specialized agencies of the United Nations. This is 
a starting benchmark that is consistent with the 
principle of true universality. 
 As we continue to build a United Nations that 
better represents our global diversity, the Marshall 
Islands believes that membership in the Security 
Council should not be guarded as something that is 
overly sacred and untouchable. To do so would be to 
fail to keep in tandem with the principle of change. 
Council membership should instead be enlarged to 
reflect reality.  
 Japan’s fitting aspirations to seek a permanent 
seat on the Security Council deserve favourable 
consideration. Japan is a world economic and industrial 
power, and its leadership and contribution to the 
United Nations is admirable and self-evident. We are 
confident that, as a permanent member of the Security 
Council, Japan will bring much that is good to the 
Council and to the United Nations as a whole. 
 Earlier this month, the United Sates marked the 
seventh anniversary of the tragic loss of lives resulting 
from barbaric acts carried out against the American 
people on 11 September 2001. That event threatened 
our collective security, prompting a response against 
acts of terrorism. 
 It is a matter of personal gratification for me to 
say that, over the past few decades, the special 
relationship between the Marshalls and the United 
States has continued to deepen with encouraging 
outcomes. I am proud to say that, in Afghanistan and 
Iraq, Marshallese young men and women have been 
participating actively in coalition forces as part of the 
United States armed services personnel, demonstrating 
our commitment to shared democratic ideals. 
 I take this opportunity to express our deep 
gratitude to the United States for its continuing 
constructive role in our partnership under the Compact 
of Free Association, as well as for its leadership in 
advancing the cause of freedom around the world. 
 While the ideal of peace envisioned by the 
framers of the Charter of the United Nations 63 years 
ago is yet to be fully achieved, this should not be a 
cause for despair. People of goodwill everywhere have 
expressed their yearning for world peace. Today, we 
see vast increases in movements and organizations 
devoted to humanitarian work, empowerment of 
women and mobilization of youth. We see young and 
older nations engaged in matters of mutual concern. 
The United Nations has demonstrated our collective 
capacity for united action in a wide range of social and 
economic initiatives. It has affirmed our collective will 
to build a better future. 
 I believe the time has come for the United 
Nations to convoke an international convention where 
the fundamental principles and tenets of permanent 
world peace can be deliberated. Such a bold step will 
draw our attention more sharply to our true nature, to 
existing constructive forces and to the need for 
unifying social structures that can foster the 
establishment of a truly new world order, a global 
society animated by principles of social justice. 
 Today nothing is more urgent, more imperative 
and more important for this great institution than the 
establishment of a world peace that is permanent and 
that rests firmly on the bedrock of justice. And as we 
jointly undertake to gradually build that edifice of 
lasting international peace, let us draw our strength and 
take comfort in these words from the Gospel of 
Matthew: “Blessed are the peacemakers: for they shall 
be called the children of God”. 